     Case 2:19-cv-01329-WBS-DB Document 13 Filed 06/11/20 Page 1 of 2



 1    LAW OFFICE OF STEWART KATZ
      Stewart Katz, State Bar #127425
 2
      555 University Avenue, Suite 270
 3    Sacramento, California 95825
      Tel: (916) 444-5678
 4
      Attorney for Plaintiff
 5    PHILIP DEBEAUBIEN
 6
       XAVIER BECERRA, State Bar No. 118517
 7     Attorney General of California
       CATHERINE WOODBRIDGE, State Bar No.186186
 8     Supervising Deputy Attorney General
       AMIE C. MCTAVISH, State Bar No. 242372
 9     Deputy Attorney General
        1300 I Street, Suite 125
10      P.O. Box 944255
        Sacramento, CA 94244-2550
11      Telephone: (916) 210-7663
        Fax: (916) 322-8288
12      E-mail: Amie.McTavish@doj.ca.gov
       Attorneys for Defendants State of California;
13     California Highway Patrol; CHP Lieutenant
       Todd Brown; CHP Sergeant Reggie Whitehead;
14     CHP Chief Brent Newman
15
                                  UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
                                                     Case No. 2:19-cv-01329-WBS-DB
      PHILIP DEBEAUBIEN,
18
                              Plaintiff,             ORDER RE STIPULATION TO MODIFY
19
      vs.                                            PRETRIAL SCHEDULING ORDER
20
21
      STATE OF CALIFORNIA; CALIFORNIA
22    HIGHWAY PATROL; CHP SERGEANT
      REGGIE WHITEHEAD; CHP CHIEF
23    BRENT NEWMAN; AND DOES 1 through
24    25, inclusive,

25                    Defendants.
      ________________________________ /
26
              By stipulation of the parties and good cause appearing, the Court hereby modifies
27
      the Pretrial Scheduling Order as follows:
28




      Order Modifying Pretrial Scheduling Order                                                   1
     Case 2:19-cv-01329-WBS-DB Document 13 Filed 06/11/20 Page 2 of 2



 1
      •   Liability Discovery Completed By:         September 28, 2020
 2
 3    •   Expert Witness (liability) Disclosures:   October 28, 2020
 4    •   Depositions of (liability) Experts By:    January 28, 2021
 5
      •   Expert Witness (damages) Disclosures: June 1, 2021
 6
      •   Depositions of (damages) Experts
 7
          And other Damages Witnesses By:           August 2, 2021
 8
      •   Dispositive Motions (Liability:           April 5, 2021
 9        Heard By:
10
      •   Separate Pretrial Conference
11        Statements:                               Pursuant to Local Rules 281/282 schedule.
12
      •   Final Pre-trial Conference:               October 12, 2021 at 1:30 p.m.
13
14    •   Trial:                                    November 30, 2021 at 1:30 p.m.

15
16
      Dated: June 10, 2020
17
18
19
20
21
22
23
24
25
26
27
28




      Order Modifying Pretrial Scheduling Order                                                 2
